664 S.E.2d 309 (2008)
Wilson MYERS, Administrator of The Estate of Timothy James Tickle, and Cynthia Myers
v.
Billy BRYANT, Sheriff of Lee County, North Carolina, and Lee County, North Carolina; and Fidelity and Deposit Company of Maryland.
No. 107P08.
Supreme Court of North Carolina.
June 11, 2008.
James R. Morgan, Jr., Bradley Wood, Winston-Salem, for Billy Bryant.
Stanley W. West, Southern Pines, for Myers and Estate.
Prior report: ___ N.C.App. ___, 655 S.E.2d 882.

ORDER
Upon consideration of the petition filed on the 11th day of March 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."